Case 20-66891-bem         Doc 10     Filed 06/17/20 Entered 06/17/20 13:23:38                  Desc Main
                                     Document     Page 1 of 3




      IT IS ORDERED as set forth below:



      Date: June 17, 2020
                                                            _________________________________

                                                                      Barbara Ellis-Monro
                                                                 U.S. Bankruptcy Court Judge


 ________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:
                                                                   CASE NO. 20-66891-BEM
 LA PROPERTY INVESTMENTS LLC,

           Debtor.                                                 CHAPTER 11

            ORDER EXTENDING TIME TO FILE REQUIRED DOCUMENTS

                This matter is before the Court on Debtor’s Motion for Extension of Time to Consult

and Retain Services of an Attorney, filed June 16, 2020 [Doc. 8]. In the Motion, Debtor requests

an extension of time to retain counsel. A corporate entity, such as Debtor, must be represented by

counsel in federal court. Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985). A debtor

may retain counsel at any time, although the Court notes that the United States Trustee has a pending

motion to dismiss based on Debtor’s lack of counsel, which is scheduled for hearing on July 7, 2020. [Doc.

7].

                The deadline for Debtor to file certain required documents, including Statement of

Financial Affairs, Schedules A/B thru H, Summary of Assets and Liabilities, Declaration Under

Penalty of Perjury, Corporate Resolution, 20 Largest Unsecured Creditors, and List of Equity
Case 20-66891-bem       Doc 10     Filed 06/17/20 Entered 06/17/20 13:23:38           Desc Main
                                   Document     Page 2 of 3


Security Holders was June 16, 2020. [Doc. 3]. Because it appears Debtor intends to seek the advice

of counsel, the Court will extend the deadline for filing these documents through and including

July 2, 2020.

                                       END OF ORDER




                                                2
Case 20-66891-bem       Doc 10        Filed 06/17/20 Entered 06/17/20 13:23:38   Desc Main
                                      Document     Page 3 of 3


                                          Distribution List

Lemarcus Allison
LA Property Investments LLC
3034 Dogwood Drive
Atlanta, GA 30354

LA Property Investments LLC
Angelica Schaper, registered agent
3681 N. Decatur Rd, #R24
Decatur, GA 30032

Vanessa A. Leo
Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive SW
Atlanta, GA 30303




                                                 3
